         Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 1 of 22



                           UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA )
                         )
           vs.           ) Docket No.: 1:17CR00195-002
                         )
HOPE R. CARBONE and      )
                         )
DONNA VENTURINI          )


              Donna Venturini’s and Hope Carbone’s Memorandum in Aid of
                    Sentencing and Objection to Presentence Report

          Donna Venturini and Hope Carbone, 1 by and through undersigned counsel, file

their Memorandum in Aid of Sentencing and Objection to the PSR as follows:

                                          Facts of the Case

          Hope Carbone and Donna Venturini (sisters) were each half owners of D&H

Marketing, Inc. (“D&H”) which was established as a Pennsylvania S corporation on

January 22, 2007. In 2009, D&H applied for and received a tobacco import permit from

the U.S. Alcohol and Tobacco Tax and Trade Bureau (“TTB”). 2 (I-23). This was

accomplished with the help of Richie Arslanian, Hope and Donna’s brother-in-law, who

had a long-standing relationship with the co-defendant, Jose Dominguez. Donna and Hope

did not know Dominguez prior to Arslanian introducing them.

          The company was formed by Arslanian and his attorney. Arslanian established the

original corporate registered office at his home address. The address was not changed to

Donna and Hope’s address for a year and a half. (September 2008).


1Donna and Hope file this combined memorandum since their cases and backgrounds are
virtually identical.
2
    References to the information filed by the government in this case will be referenced as (I-#).
      Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 2 of 22



       After D&H received its tobacco import permit, Hope and Donna agreed with

Arslanian and Dominguez to import Victor Sinclair cigars manufactured by Dominguez in

the Dominican Republic. (I-21).       Prior to 2009, Hope and Donna had not been

involved in the importation of any type of merchandise into the United States and

Dominguez knew they had no training, education, and experience in the importation of

tobacco products. (I-22). In fact, neither Donna nor Hope had even completed high school.

       Prior to doing business with Hope and Donna, Dominguez, with the help of

Arslanian, was selling Victor Sinclair cigars in the United States through Southern

Smokers, LLC of Atlanta, Georgia. After a falling out with the owner of Southern

Smokers, Dominguez and Arslanaian decided D&H should be the importer of the Victor

Sinclair cigars. The idea was for D&H to sell the cigars to the same accounts that were

already buying Victor Sinclair cigars from Southern Smokers. Dominguez had a long-

standing business relationship with all of these accounts. (I-24).

       In order to maintain control over the transactions, Dominguez arranged for his

custom’s broker, Global Distribution & Logistics, LLC (“GDL”) with offices in Illinois to

assist D&H in importing the product. Neither Donna nor Hope knew of or ever did

business with GDL before Jose arranged for GDL to act as D&H’s customs broker. No

one at D&H ever met anyone from GDL and virtually the only contact D&H had with GDL

was by email when GDL told D&H what FETs to pay.

       GDL calculated the Federal Excise Taxes (“FETs”) due for each shipment of cigars

based on the invoices provided to them by Dominguez, completed and submitted the entry

summaries to Customs (CBP Form 7501), notified D&H as to how much D&H should send

GDL to cover the FETs, received this payment from D&H, and then paid the calculated




                                             2
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 3 of 22



FETs to Customs on behalf of D&H. (I-25). Notwithstanding Dominguez’s total control

of this arrangement, Hope and Donna understand that D&H, as the importer of record, was

legally responsible for paying the proper FETs.

       With each shipment, Dominguez sent Hope and Donna a commercial invoice that

did not include the Victor Sinclair’s sales price to D&H but rather referenced the sales

price D&H was to use when invoicing Dominguez’s accounts. Each invoice had a separate

column for FETs which Dominguez calculated and placed on the invoices. The FET

Dominguez placed on the invoice was the correct FET calculation based on the first sale

occurring in the United States. (I-37). This is what the law required. The prices on the

invoices (including the FET calculation) were the prices Dominguez negotiated directly

with his customers. Neither Donna nor Hope had any prior relationship with any of these

customers and had minimal contacts with them throughout their relationship with

Dominguez. Moreover, D&H had no involvement in establishing the sales prices or

calculating the FETs to be invoiced and paid. (I-35, 36, 37). Hope and Donna trusted and

assumed that Dominguez was doing it properly.

       Upon receiving an invoice from Dominguez, Hope and Donna changed the

company name on the top of the invoice they received from Victor Sinclair to D&H (they

made no other changes to the invoice) and passed them on to the customers. These

accounts received the goods and paid D& H, who deposited all the proceeds into the D&H

bank account. (I-39, 40). All the proceeds deposited into this account were booked as

income and appropriate income taxes were paid on all these proceeds. When the goods

arrived in the United States, they were placed in the Dimar International Cargo (“Dimar”)

warehouse in Miami, Florida. This warehouse was selected by Dominguez. Upon clearing




                                            3
      Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 4 of 22



Customs, the goods were shipped directly from Dimar to the customers identified and

selected by Dominguez. D&H never saw or had physical possession of these goods. The

Dimar warehouse bills were paid by D&H from the D&H bank account.

       Unbeknownst to Hope and Donna, Dominguez was also sending different

(fraudulent) commercial invoices directly to GDL with lower first sale prices than what

was actually being billed to and being paid by the customers. (I-38). Hope and Donna

never received copies of these invoices. 3

       Based on the fraudulent invoices Dominguez provided to GDL, GDL calculated the

FETs due the government (I-31) and emailed a payment request to D&H for this amount.

This resulted in FETs that were substantially under-reported and under-paid. (I-38, 42).

       Upon receipt of the payment information, D&H paid exactly the amount of FETs

GDL calculated was due. In addition, D&H paid Dominguez for the cigars and paid all its

other related corporate expenses from the D&H bank account. All of these payments were

booked as expenses on their Federal income tax returns.

       The difference between the FETs paid by Dominguez’s customers and the FETs

paid to GDL (and to the government) remained in the D&H bank account. Other than

taking a reasonable draw and paying reasonable expenses, Hope and Donna did not

withdraw this money for their personal use or use it to live an extravagant lifestyle. On a

number of occasions, Dominguez demanded Donna and Hope pay him what he called

“loans” from this account, although there was never any attempt to repay these proceeds.

The “loans” paid to Dominguez were approximately $900,000.00 of the $1,806,772.00 in

underpaid taxes. (I-42).     This substantially depleted the D&H bank account.            The


3
 Please note that the failure of D&H to have and maintain these documents was cited by TTB as
a deficiency in its audit report dated March 10, 2011.


                                              4
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 5 of 22



$900,000.00 paid to Dominguez was booked as an expense by D&H’s accountant when

calculating Federal income taxes. The balance remaining in the account was considered

profits and the appropriate income taxes were paid on this amount.

       Although Hope and Donna did not have direct knowledge of what Dominguez was

doing, there were enough red-flags that they should have been aware that something was

amiss. They admitted -- and take responsibility for -- the fact that they possessed

documents which showed that the amount of FETs they were billing the customers and the

amount they were paying GDL was substantially different. The amount claimed by the

government as the tax loss in this case is the difference between the FET’s billed and paid

by the customers and the FET’s paid by D&H as calculated by the customs broker. Donna

and Hope did not reconcile these documents or the amounts being paid but they should

have. They acknowledge that they were willfully blind to these facts.

       As evidence of the fact that Hope and Donna did not have actual knowledge of the

fraud, when TTB audited D&H, Donna and Hope provided TTB with the only invoices

they had which were the invoices they sent to Dominguez’s customers. It was the fact that

the FETs on these invoices were different from the FETs reported and paid to Customs that

alerted TTB to the fraud. One does not usually, knowingly, and voluntarily provide the

government with the “smoking gun” that establishes one’s own fraudulent conduct. At the

time they provided the documents, Hope and Donna had no idea there were a second set of

invoices or that there were any problems with the FET payments. They should have

known, but they did not.




                                            5
       Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 6 of 22



         All the funds Hope and Donna received from customers, which included the

excess FETs, were reported on their income tax returns as income and they paid the

appropriate personal income taxes on all amounts taken as income.

                            Probation’s Guideline Calculation

        The Presentence Investigation Report (“PSR”) states in pertinent part:

       Guideline Provisions: “Based upon a total offense level of 19 and a criminal history
        category of I, the guideline imprisonment range is 30 to 37 months according to the
        Sentencing Table in Chapter 5, Part A.” PSR ¶ 49.

Counsel requested that the probation office recommend an additional two level reduction

from the total offense level since Donna and Hope are minor participants in this case. USSG

§ 3B1.2. The probation officers for both defendants refused counsel’s request and we

therefore ask the court to resolve this issue.

        Donna and Hope Were Minor Participants in this Matter and are Entitled to
                      an Additional Two Level Reduction

        Donna and Hope were minor participants in this matter given that their

involvement, knowledge and culpability was materially less than that of Dominguez, the

architect and main perpetrator of this scheme. USSG § 3B1.2 provides for a two-level

reduction in offense level where " 'the defendant was a minor participant in any criminal

activity' [such that] the adjustment applies to a defendant 'who is less culpable than most

other participants in the criminal activity, but whose role could not be described as

minimal.' " United States v. Pierre, 825 F.3d 1183, 1196 (11th Cir. 2016), cert. denied, 137

S. Ct. 698 (2017), reh'g denied, 137 S. Ct. 1617 (2017), quoting USSG § 3B1.2, comment

(n.5). In the Third Circuit, the minor role adjustment applies if the defendant shows that

his or her " involvement, knowledge and culpability were materially less than those of other

participants" and not merely that other participants in the scheme may have been more



                                                 6
      Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 7 of 22



culpable. United States v. Brown, 250 F.3d 811, 819 (3d Cir. 2001), quoting United States

v. Headley, 923 F.2d 1079, 1084 (3d Cir. 1991). Of course, such a determination "is based

on the totality of the circumstances and involves a determination that is heavily dependent

upon the facts of the particular case." Pierre, 825 F.3d at 1196, quoting USSG § 3B1.2,

comment (n.3(C)).

       The Third Circuit "look[s] to certain factors to determine whether a defendant is

entitled to a reduction for a minor role under § 3B1.2." United States v. Aquil, 654 Fed.

Appx. 574, 577 (3d Cir. 2016). "These factors are "(1) the defendant's awareness of the

nature and scope of the criminal enterprise; (2) the nature of the defendant's relationship to

the other participants; and (3) the importance of the defendant's actions to the success of

the venture. The District Court should consider each of these factors in relation to the other

participants in the conspiracy." " Aquil, 654 Fed. Appx. at 577, quoting Brown, 250 F.3d

at 819 (quoting Headley, 923 F.2d at 1084 (quoting United States v. Garcia, 920 F.2d 153,

155 (2d Cir. 1990))) (other citation omitted). Moreover, "[i]n 2015, the Sentencing

Commission amended § 3B1.2's commentary to provide additional guidance regarding the

minor role reduction." United States v. Presendieu, 880 F.3d 1228, 1249–50 (11th Cir.

2018), citing U.S.S.G. supp. to app. C, amend. 794 (Reason for Amendment).

       Amendment 794 provides a non-exhaustive list of factors to be considered
       when determining whether a defendant qualifies for a minor role reduction:
       (1) "the degree to which the defendant understood the scope and structure
       of the criminal activity;" (2) "the degree to which the defendant participated
       in planning or organizing the criminal activity;" (3) "the degree to which
       the defendant exercised decision-making authority or influenced the
       exercise of decision-making authority;" (4) "the nature and extent of the
       defendant's participation in the commission of the criminal activity,
       including the acts the defendant performed and the responsibility and
       discretion the defendant had in performing those acts;" and (5) "the degree
       to which the defendant stood to benefit from the criminal activity."




                                              7
       Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 8 of 22



Presendieu, 880 F.3d at 1249–50, quoting U.S.S.G. § 3B.1.2 cmt. n.3(C) (2015).

        Consideration of these factors is critical here, as is consideration of the additional

benchmark provided in the commentary to § 3B1.2, which states that "[t]he fact that a

defendant performs an essential or indispensable role in the criminal activity is not

determinative. Such a defendant may receive an adjustment under this guideline if he or

she is substantially less culpable than the average participant in the criminal activity."

(emphasis added) U.S.S.G. § 3B1.2 cmt n.3(C) (2015). Notably, this is different than the

proscription by the Third Circuit that minor role reduction is not afforded where a

defendant is merely less culpable than his or her co-defendants "because there are varying

degrees of culpability present in virtually every criminal conspiracy." Brown, 250 F.3d at

819.

        Donna and Hope have accepted responsibility in this matter for their willful

blindness to Dominguez's scheme and for the part they played in enabling this scheme to

succeed. However, Dominguez was inarguably the designer and leader of the scheme and

neither Donna nor Hope had any prior experience, skill, training, or other exposure to the

importation business, cigars or otherwise. Dominguez set up D&H's business, procured

the import license, furnished the customers and the product, negotiated all the prices and

terms with the customers D&H sold to, selected the Customs broker and the warehouse

used in the scheme, calculated the FETs and prepared the invoices sent to the customers

with the correct FETs calculated, and calculated and prepared the false invoices provided

to G.L. upon which the underpaid FET was calculated. Thus, Donna and Hope had very

little actual awareness of the nature and scope of the criminal enterprise set up and

promulgated by Dominguez. Further, unlike the defendant in Brown, infra, the nature of




                                              8
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 9 of 22



Donna's and Hope's relationship to Dominguez was essentially that of being set up as

figureheads for Dominguez's scheme rather than intimately involved in the active

development of that scheme.

       In addition, Dominguez took approximately $900,000.00 of the excess proceeds by

the time Donna and Hope stopped acting as the importer of record in January 2012. Please

note that Dominguez was engaged in this scheme before Donna and Hope were ever

involved and he continued the scheme after they stopped importing his products. (I-47).

       Unlike Donna and Hope in this case, the defendant in Brown, supra, was not a

minor participant where "Brown presented the nature of the scheme to her cousin Latasha

Green … [and] explained that [co-conspirator] Jordan promised to pay $100.00 for Green's

participation." Brown, 250 F.3d at 819–20. Green agreed and served "as a straw-

purchaser." Id. at 820. Additionally, "Brown admitted she was present when Jordan

collected Green to make the straw purchase as well as when she returned. Brown also

admitted hearing Jordan instruct Green to report that the guns she had purchased for him

had been stolen. Thus, Brown initiated Green's recruitment and knew that the purpose of

the scheme was to procure untraceable firearms." Id. Plainly, then, "Brown's claim that

she was "the least culpable defendant" ignores the obvious: she was responsible for the

recruitment of Green, was essential to the acquisition of firearms, and knew that Jordan

planned to remove the guns' serial numbers, making them untraceable, and have her report

them as stolen." Id. No such comparable facts exist in this case.

       Dominguez used Donna and Hope in carrying out this scheme. While Donna and

Hope accept that their willful blindness to Dominguez's scheme aided in the success of that

scheme for a time, the relative importance of the Donna's and Hope's actions to the success




                                            9
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 10 of 22



of the Dominguez's venture was nominal. Donna and Hope, through the business (D&H)

Dominguez engineered and set up for them, merely served as the "permitted domestic

importer" Dominguez needed to sell his foreign-manufactured cigars in the U.S. as part of

his scheme – a scheme of which Donna and Hope were absolutely unaware initially and

about which they had no actual knowledge (notwithstanding their admitted subsequent

willful blindness). Plainly, Donna's and Hope's involvement, knowledge, and culpability

was materially less than that of Dominguez. Being unsophisticated as they were, they did

not have a high degree of understanding as to the scope and structure of Dominguez's

criminal enterprise. They did not participate in planning or organizing Dominguez's

criminal enterprise – which was already in place before Donna and Hope became involved

and continued after they surrendered their import license. They did not exercise or

influence the exercise of decision-making authority, but instead followed Dominguez's

'directions' about the products, licenses, customers, prices, brokers, warehouses, FETs, and

invoices. In enabling Dominguez's scheme to succeed, such as sending on the invoices

Dominguez prepared, they performed very few acts independently. Lastly, Donna's and

Hope's only gain from the scheme was the increased profit to D&H and the increased

personal income – on which they faithfully paid income taxes. In short, Donna's and Hope's

involvement, knowledge, and culpability were materially less than Dominguez's. 4 For




4
 In Pierre, contrastingly, the court declined to apply the minor role sentence reduction because
both defendants knowingly and actively procured false information to obtain fraudulent credit
cards, which they then used for personal gain, filed false tax returns, and leased office space for
sham businesses. 825 F.3d at 1197.



                                                10
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 11 of 22



these reasons, Donna and Hope are entitled to a minor role sentence reduction under §

3B1.2.5

        The unique circumstances of this case, particularly as they apply to Donna's and

Hope's comparatively minor role, support the exercise of this Court's sound discretion in

deviating from the non-mandatory sentencing guidelines. See e.g., United States v. Booker,

543 U.S. 220, 249 (2005) (severing and excising provisions of Federal Sentencing Act that

made guidelines mandatory and set forth standard of review on appeal).

                 Donna’s and Hope’s Cooperation with the Government

        It is anticipated that the government will file 5K1.1 downward departure motions

on behalf of both Donna and Hope. In those motions, the government will detail the

cooperation both women provided and its importance to the government. Given that such

motion will not be filed for some time, however, a brief overview is appropriate.

        Immediately upon being informed that they were the focus of the instant

investigation, Donna and Hope – through counsel – contacted the government and offered

their cooperation. They met with the prosecutors and agents on two occasions and were

debriefed for several hours each time as to their knowledge in this matter. Donna and Hope

were candid and truthful throughout their debriefings, including admitting their own




5
  The probation office supports its recommendation against minor role reductions for Donna and
Hope, in part, because “[t]he government advised that these two defendants continued to participate
in this fraud scheme after a routine audit revealed that they were keeping two sets of books.” This
simply is factually inaccurate. Once the auditors told Donna and Hope that there was a discrepancy
between their invoices and those of the customs broker, a fact of which they were totally unaware,
they immediately gave up their import license and stopped importing cigars for Dominguez.
Moreover, while two sets of invoices apparently existed (the accurate set maintained by D&H, and
the fraudulent set kept by the customs broker), it is undisputed that Donna and Hope never received
or saw the set provided to, and kept by, the customs broker. Donna and Hope never kept two sets
of books.



                                                11
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 12 of 22



complicity, identifying and explaining relevant documents, and furnishing the government

with all of the details of which they were aware. They agreed to testify as government

witnesses, both before the grand jury and at trial. 6

      Federal Sentencing Framework Post-Booker and Section 3553 (a) Factors

        As this Court is aware, in Booker, the U.S. Supreme Court severed the mandatory

provisions from the Federal Sentencing Act, thus making the Guidelines effectively

advisory. In excising the two sections, the Supreme Court left the remainder of the Act

intact, including 18 U.S.C. § 3553(a): “Section 3553(a) remains in effect, and sets forth

numerous factors that guide sentencing. Those factors in turn will guide appellate courts,

as they have in the past, in determining whether a sentence is unreasonable.” Booker, 543

U.S. at 261. Title 18 U.S.C. § 3553(a) provides in pertinent part:

        Factors to be considered in imposing a sentence. The court shall impose a
        sentence sufficient, but not greater than necessary, to comply with the
        purposes set forth in paragraph (2) of this subsection. The court, in
        determining the particular sentence to be imposed, shall consider --

                (1) the nature and circumstances of the offense and the
                history and characteristics of the defendant;

                (2) the need for the sentence imposed--

                (A) to reflect the seriousness of the offense, to promote
                respect for the law, and to provide just punishment for the
                offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the
                defendant; and




6Despite their offer to testify before the grand jury, the government decided that Donna’s and
Hope’s testimony was unnecessary at that juncture. Nevertheless, the government has notified
counsel that it does wish to use Donna’s and Hope’s testimony at the trial of Jose Dominguez
following his extradition to the United States.


                                               12
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 13 of 22



               (D) to provide the defendant with needed educational or
               vocational training, medical care, or other correctional
               treatment in the most effective manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentence and the sentencing range
               established ....

               (5) any pertinent policy statement...

               (6) the need to avoid unwarranted sentence disparities
               among defendants with similar records who have been
               found guilty of similar conduct; and

               (7) the need to provide restitution to any victims of the
               offense.

               (Emphasis added.)

       In Gall v. United States, 552 U.S. 38, 128 S. Ct. 586, 169 L.Ed.2d 445 (2007), the

Supreme Court outlined a step-by-step approach to sentencing post-Booker, starting with

the Guidelines: “As a matter of administration and to secure nationwide consistency, the

Guidelines should be the starting point and the initial benchmark.” Gall, 552 U.S. at 49.

However, the Supreme Court pointed out that, “The Guidelines are not the only

consideration[.]” Id. The next step for the District Court should be to allow both parties

“an opportunity to argue for whatever sentence they deem appropriate,” and “then consider

all of the § 3553(a) factors to determine whether they support the sentence requested by a

party.” Gall, 552 U.S. at 49-50. In doing so, the District Court “may not presume that the

Guidelines range is reasonable.” Gall, 552 U.S. at 50. The Supreme Court pointed out that

the District Court “must make an individualized assessment based on the facts presented.”

Id. The Supreme Court reminded the District Court that:

       If he decides that an outside-Guidelines sentence is warranted, he must
       consider the extent of the deviation and ensure that the justification is
       sufficiently compelling to support the degree of the variance. We find it


                                            13
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 14 of 22



       uncontroversial that a major departure should be supported by a more
       significant justification than a minor one.

Id. The last step in the process would be the explanation: “After settling on the appropriate

sentence, he must adequately explain the chosen sentence to allow for meaningful appellate

review and to promote the perception of fair sentencing.” Id.

       In this case, several § 3553(a) factors militate in favor of a downward variance from

the guideline sentence. For example, while not downplaying the seriousness of the offense

to which Donna and Hope pled guilty, it is mitigated in significant degree by their

immediate acceptance of responsibility and cooperation with the government. Because the

law encourages sentencing reductions based on cooperation, a reduction below the current

guideline level will not reduce “respect for the law.” 18 U.S.C. § 3553(a)(2)(A).      And,

given the probability that some component of incarceration may be imposed, a lesser

sentence will continue to “afford adequate deterrence,” while at the same time continuing

to promote cooperation with the government. Id. at § 3553(a)(2)(B).

       Nor is it likely that Donna and Hope will ever repeat their mistake. As both the

PSR and the letters written to the court attest, with the exception of this offense, both

defendants’ entire background are as law abiding citizens. The instant offense represents

a marked deviation from both defendants’ otherwise law-abiding lifestyle. When the TTB

audit disclosed to D&H the nature of the fraud, D&H voluntarily cancelled their TTB

importers permit and returned it to TTB. Since they no longer have an import license,

neither Donna nor Hope can import tobacco products and therefore cannot reoffend. As

such, we submit that the public needs no protection from further crimes. Id. at § 3553(a)(1)




                                             14
        Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 15 of 22



and (2)(C).7 In addition, because the court is no longer bound by the sentencing guidelines,

the types of sentences available have little significance. Id. at § 3553(a)(3). Moreover,

because there is no strict yardstick by which sentences are imposed in the cases of

cooperating individuals, a greater reduction will not cause a sentencing disparity among

defendants with similar records who have been found guilty of similar conduct. Id. at §

3553(a)(6).    In addition, as the court was informed at the time of the presentence

conference, Donna and Hope are prepared to make restitution in the amount of $900,000,

the entire amount of underpayment left in the D & H account after the “loans” demanded

by Dominguez were taken.8 Id. at 3553(a) (7) (directing sentencing courts to consider the

need to provide restitution to any victims of the offense).

          Donna and Hope are Good and Decent People Deserving of Leniency

         Attached as exhibits are letters from people who have known Donna and Hope

throughout their lives.9 These letters provide substantial insight into their character and

attest to their integrity and moral soundness. Together, these letters paint a picture of

honest, generous, hard-working, and widely admired women who are worthy of this court’s

leniency.

        Donna Venturini

         John Venturini is Donna’s son. He is a graduate of Penn State University, with a


7
 We submit that the need for educational or vocational training, medical care, or other correctional
treatment are not issues in this case. Id. at § 3553(a)(2)(D).
8
  Counsel for Donna and Hope came to the presentence conference with a check for $900,000 to
be applied toward restitution. Given that there is not yet a restitution judgment, the government
asked that the check not yet be provided. Donna and Hope are ready to pay that amount whenever
requested.
9
  These letters are addressed to Judge Conner since they were written prior to the case being
transferred to this court.


                                                15
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 16 of 22



degree in Statistical and Mathematical Science. Mr. Venturini considers his mother to be

his “best friend,” his “sounding board,” his “course corrector,” and his “guidance.”

According to Mr. Venturini, Donna pretty much raised him by herself.

       She made sure I met my obligations, went to school and succeeded in my
       studies and socially, while providing single-handedly for our family. . . .
       She taught me very important facets to life. She taught me the importance
       of respecting one's elders, one's community, one's family and one's friends.
       She taught me the sanctity for respect towards women and to our respected
       officials and institutions. She taught me the validity and hallmark of a strong
       work ethic and to always believe that anything worthwhile and noble is
       possible if you work hard for it and you put your mind to it.

Mr. Venturini considers his mother to be “the fairest and most honest and trustworthy

person” he knows. She “will take the shirt off of her back for anyone.” “She has such a

tremendous personality with such a tremendous heart.” Mr. Venturini asks the court to be

lenient with his mother. See letter from John Venturini, attached hereto as Exhibit “1.”

       Christina Venturini is Donna’s daughter-in-law. She has known Donna for 15

years. “Through these years, she has proven herself time and again to be a caring, trusted

and revered member of our family.” According to Mrs. Venturini, Donna has been “a

loving mother and friend, and a trusted advisor through all of life’s joys and challenges.”

Mrs. Venturini is inspired by Donna’s commitment to her family and her community.

       She’s a valued member of her community, and an upstanding member of
       her church. In fact, she dedicates her time and personal resources to make
       meals for the Priest of St. Luke’s parish in Stroudsburg, because she is
       uniquely knowledgeable to cook for his dietary needs, and wants to help
       him bring his best to the church family week after week. Nothing better

demonstrates more how Donna constantly gives of herself to those she loves.

Mrs. Venturini knows Donna “to be an honest and fair person, who does not intend to

mislead or intentionally hurt anyone.” She asks the court to be lenient with her mother-in-

law. See letter from Christina Venturini, attached hereto as Exhibit “2.”


                                             16
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 17 of 22



        Reverend Carmen J. Perry is the pastor of St. Luke's Parish, where Donna

Venturini is a member. He has known Donna and her sisters for years. Reverend Perry

knows Donna “as a very giving and generous person. She is a faithful member of the

church, and I have no reason to doubt her fairness or honesty. I don't believe she would

intentionally hurt or mislead anyone.” According to Reverend Perry, Donna is a volunteer

on one of the Parish’s Soup Kitchen teams, which serves a meal each Saturday to the poor

and homeless. In addition, Donna – who is a good cook – prepares a meal for Reverend

Perry, and often the Parish office staff, each Wednesday. Reverend Perry considers Donna

to be “a very giving and generous person.”    “I don't believe she would intentionally hurt

or mislead anyone.” Rather, “I believe she and her sisters sensitivity and generosity make

them vulnerable to being hurt.” Reverend Perry asks the court to “be as lenient as possible

with Donna.” See letter from Reverend Carmen J. Perry, attached hereto as Exhibit “3.”

       Rosa Weiner has known Donna for 18 years and considers her to be her “dearest

friend” and “part of [Donna’s] family.” According to Ms. Weiner, Donna “is a very

religious person who attends church and volunteers and helps others in the area, as well as

a wonderful mother to her son John.” Ms. Weiner can vouch for Donna’s “honesty and

integrity.” According to Ms. Weiner, Donna “is an all around wonderful person and does

not deserve what she is going through.” Ms. Weiner requests leniency on her friend’s

behalf. See letter from Rosa Weiner, attached hereto as Exhibit “4.”

       Michael Weiner has known Donna for 18 years. In fact, he was employed by Donna

as a salesman. He has “always found her honorable and trustworthy.” “I have visited Donna

over many Christmas dinners over the years, and have always been welcome into her home,

and always made like I was part of the family.” According to Mr. Weiner, Donna is a




                                             17
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 18 of 22



“terrific women, fun loving, knowledgeable, and always there for you. I call her my friend

as many other people feel about her.” See letter from Michael Weiner, attached hereto as

Exhibit “5.”

        Bernadette Arslanian is Donna’s older sister. They are as close as sisters can be,

“We grew up in a home where there were a lot of problems. My dad drank a lot and my

mom was always the recipient of his anger.” The family “didn't have much, but we had

each other and always made the best of our situation. Donna was always happy and went

out of her way to make situations easier at home for us.” According to Mrs. Arslanian,

during those years, Donna was “so strong and giving of herself.” After Donna married,

        [S]he brought her son up to respect his elders, work hard, be honest and
        above all be there to help others. Donna made sure John would have the
        best education and sent him to Penn State, Main Campus, and did this all
        on her own. My nephew John turned out to be a wonderful adult, thanks to
        his mom.

        Mrs. Arslanian and Donna have worked together most of their lives. Donna

“always gave 100% of herself. At work, she would always listen to the workers, offering

them a helping hand,” and even cooking for some of them.

        Mrs. Arslanian discusses Donna’s medical issues. “Every day is a struggle for her

and meeting her you would never know it.” Mrs. Arslanian’s husband died of cancer some

years back. “When my husband got sick, it was Donna who helped me get through the

worse time of my life. She took over, made the decisions, as I was totally unable to do

anything.” Mrs. Arslanian ends her letter by informing the court that “Donna is the most

giving, caring, honest person . . . . I hope that you will be as lenient as possible as she stands

before you.” See letter from Bernadette Arslanian, attached hereto as Exhibit “6.”

        Marie Platten has known Donna for approximately seven years. She considers



                                               18
       Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 19 of 22



herself a good friend of Donna’s and her sister, Bernadette. Based on her friendship with

Donna, Ms. Platten believes her to be “a fair and honest person who, in my personal

opinion, would never, or could ever, intend to mislead or intentionally hurt anyone.”

According to Ms. Platten, the following list of adjectives are descriptive of Donna: “She is

a person who is humble, sincere, affectionate, warm-hearted, honest, companionate,

ambitious, faithful, diligent, loyal, patient, generous, emotional, conscientious, thoughtful

and amicable.” Based on those attributes, “I honestly feel Donna deserves a little leniency

regarding her matter.” See letter from Marie Platten, attached hereto as Exhibit “7.”

        Deborah Boyle has been Donna’s CPA for corporate and individual tax matters for

nine years. During that time, “I have seen nothing but helpfulness and an intention to do

the right thing regarding financial transactions as well as interpersonal matters.” Ms. Boyle

has always “found Donna to be a fair and honest person. Certainly I have never known her

to mislead or to intentionally hurt anyone. I would count on her for help if it was needed.

She is also active in her church community and volunteers her time and energy.” Ms.

Boyle addresses the court: “Donna truly deserves as much consideration for leniency as

possible.” See letter from Deborah E. Boyle, attached hereto as Exhibit “8.”

       Hope Carbone

        John Venturini is Hope Carbone’s nephew (Donna Venturini’s son). He has known

Hope all of his life. According to Mr. Venturini, Hope “was a very influential part of my

upbringing.” “She taught me the value of a hard work ethic and made sure I also had that

can-do attitude in anything I did academically or professionally.” Mr. Venturini relates

how both Hope and his mom work to “take care of their community, their friends, their

family and each other.” According to Mr. Venturini:




                                             19
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 20 of 22



       My aunt is a very special person. She is appreciated in her community and
       will give anything for anyone in need. She personifies the hallmarks of
       respect, honesty, modesty and reliability. Hope Carbone is a hard-working,
       selfless and caring woman who I am proud to call my aunt.

Mr. Venturini ends his letter to the court as follows: “I am very grateful for you reading

my letter and would be very grateful for any consideration you may give in her leniency.”

See letter from John Venturini, attached hereto as Exhibit “9.”

       Christina Venturini is John’s Venturini’s wife and Hope’s niece. She has known

Hope for 15 years. According to Mrs. Venturini, “Through these years, [Hope] has proven

herself time and again to be a caring, trusted and revered member of our family and her

community.” Mrs. Venturini goes on to state:

       Hope is, without question, the most trustworthy and honest person I know.
       She believes in the strength of family and the power of Faith. Hope is
       forthright and true to her word. She is selfless and has been a trusted friend
       and advisor through all of life’s joys and challenges.

Mrs. Venturini asks for the court’s leniency when sentencing her aunt. See letter from

Christina Venturini, attached hereto as Exhibit “10.”

       The Reverend Carmen Perry, who wrote to the court on Donna’s behalf (supra),

wrote in a similar vein on Hope’s behalf. He knows Hope and her sisters well since they

all attend Mass regularly. He thinks highly of Hope and her sisters. He asks for leniency

from the court on Hope’s behalf. See letter from Reverend Carmen J. Perry, attached hereto

as Exhibit “11.”

       Rosa Weiner, who wrote to the court on Donna’s behalf, also writes a letter

supporting Hope, who she knows equally well. According to Ms. Weiner, Hope “is a very

religious person who attends church and volunteers and helps others in the area. She is one

of the most generous persons I know.” Ms. Weiner vouches for Hope’s honesty and




                                            20
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 21 of 22



integrity and requests leniency from the court. See letter from Rosa Weiner, attached

hereto as Exhibit “12.”

       See also letter from Michael Weiner, attached hereto as Exhibit “13.”

       Bernadette Arslanian, Hope’s older sister, writes on her behalf. As in the letter

supporting Donna, Mrs. Arslanian relates the sisters’ difficult younger years with an

abusive, alcoholic father. “My sister Hope became very protective when it came to us and

never allowed anyone, or anything to hurt us.” Mrs. Arslanian goes on to describe Hope’s

work ethic and selfless nature. Being the only unmarried sister, Hope was the one who

lived with and cared for their ill mother until she passed. In addition, “When I was losing

my husband to cancer, [Hope] sat at his bedside for the entire week, just holding his hand

until he passed. I thank God for her being here with me, she was a huge comfort and took

care of all the little things that I never thought of.” Mrs. Arslanian knows Hope to be an

“honest, caring and compassionate” person and asks the court to be lenient when

sentencing her. See letter from Bernadette Arslanian, attached hereto as Exhibit “14.”

       Marie Platten and Deborah Boyle, who wrote to the court in support of Donna,

wrote on Hope’s behalf as well. They both request leniency for their friend. See letters

from Marie Platten and Deborah Boyle, attached hereto as Exhibits “15” and “16.”

                                       Conclusion

       Given the circumstances of the offense, the anticipated 5K1.1 downward departure

motion, the Section 3553 (a) factors discussed above, and Donna’s and Hope’s blemish

free personal history, there simply is no need for the Court to incarcerate them. We submit

that neither Donna nor Hope is in need of the federal prison system and the federal prison

system most certainly is not in need of Donna and Hope. We recommend that the court




                                            21
     Case 1:17-cr-00195-JEJ Document 68 Filed 12/07/18 Page 22 of 22



downward depart and/or vary downward to an offense level that will allow for a

probationary sentence, with a condition that includes a period of home confinement. Such

a sentence is “sufficient, but not greater than necessary” to comply with the purposes of

the law.

                                            Respectfully submitted,


                                            RASKIN & RASKIN, P.A.
                                            201 Alhambra Circle
                                            Suite 1050
                                            Coral Gables, Fl. 33134
                                            Telephone: (305) 444-3400

                                            /s/ Martin R. Raskin
                                            Martin R. Raskin, Esq.
                                            Florida Bar No. 305206
                                            mraskin@raskinlaw.com

                                            By: /s/ Barry M. Boren______
                                            Barry M. Boren, Esq. Fla. Bar 247286
                                            LAW OFFICES OF BARRY M. BOREN
                                            9100 S. Dadeland Blvd., Suite 402
                                            Miami FL 33156
                                            (305) 670-2200 fax: (305) 670-5221
                                            E-mail barry@bboren.com


                            CERTIFICATE OF SERVICE

       I hereby certify that on December 7th, 2018, I electronically filed the foregoing

document with the Clerk of Court using CM/ECF.

                                            /s/ Martin R. Raskin
                                            MARTIN R. RASKIN




                                           22
